On original hearing, we rendered judgment condemning defendant to pay all costs *Page 154 
incurred in the case. Defendant applied for a rehearing, and one of the points stressed in his application was that it would be inequitable, under all the circumstances, to condemn him for all the costs because the amount of the costs exceeded the amount awarded him as the value of the land taken. We granted a rehearing, but restricted its scope to a further consideration of the question whether defendant should pay all costs or whether the parish school board should pay all or any part of the costs.
After the application for rehearing was granted, the parish school board, through its counsel, and the defendant, through his counsel, filed a joint stipulation in which it is recited that the Ouachita Parish School Board "now petitions this Honorable Court to cast it for all costs in these proceedings as it feels both morally and legally indebted for said costs, and both Appearers also show that the interest of all parties to this litigation will be better served by said judgment becoming final, and your Appellant placed in possession of the property and the Appellee paid therefor as early as possible and without further delay".
Both appellant and appellee "join in praying that said judgment be amended so as to cast Plaintiff and Appellant for all costs and awarding the compensation heretofore granted to the Appellee, and that said judgment be made final immediately upon the filing of this Motion".
In accordance with the stipulations and requests set forth by both parties in the document from which we have quoted above, it is now ordered that our original *Page 155 
decree, in so far as it relates to the payment of costs, be recast so as to read as follows: It is ordered that the Ouachita Parish School Board, appellant, pay all costs of this proceeding incurred in the district court as well as the costs of appeal.
O'NIELL, C.J., and LAND, J., do not take part.